DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on January 27, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,598,332 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:  With regards to Independent Claim 1, the Applicant has sufficiently claimed and defined the method of manufacturing an external automobile light fixture including: positioning a circuit board having a TFT LCD within a housing; electrically connecting a controller to the TFT LCD, the controller having a microprocessor and memory; configuring the controller to receive signals from the electrical system of the vehicle; interpreting the signals received from the electrical system of the vehicle, and in response automatically control illumination of the TFT LCD; programming the microprocessor to control colored light emission according to one or more selected strobing patterns; and permitting wide viewing angles of the TFT LCD through a viewing window of the housing.  The prior art fails to teach or suggest the combination of structural and functional limitations claimed therein, specifically to the dispositions, details, and interactions of the above elements to each other, in particular the programming of the strobing patterns and the permitting wide viewing angles of the TFT LCD through the viewing window of the housing, wherein the controller automatically activates independently controllable portions of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

Thursday, January 28, 2021
/Jason M Han/Primary Examiner, Art Unit 2875